DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 10 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to claims 3, 10 and 16, the claims recite that the “training images are obtained using a probe comprising an inertial measurement unit”. However, though the specification does disclose training images (150) are used to train the estimator (see paragraph [0016] of the corresponding PG-Pub) and further disclose an inertial measurement unit (250) on the probe (210) (paragraph [0024]), the specification does not specifically set forth that the training images are obtained using the probe (210) comprising the inertial measurement unit.  The claims therefore fail to comply with the written description requirement.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 8-9, 11, 14-15 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rothberg et al. (US Pub No. 2017/0360401).
With regards to claims 1, 8 and 14, Rothberg et al. disclose an ultrasound navigation assistance processing system and method comprising:
acquiring an image by an ultrasound probe of a target organ of a body (paragraph [0100], referring to the method for assessing “position and orientation of an ultrasonic probe” which comprises of receiving ultrasound image data generated by the probe; paragraphs [0144]-[0145], referring to providing instructions to an operator of an ultrasound device on how to position the ultrasound device and adjust the position by analyzing a captured ultrasound image, wherein the captured image would be associated with the current/contemporaneous pose (position and orientation) of the ultrasound device/probe); paragraphs [0147], [0181]-[0182] referring to the ultrasound device being implemented as a handheld device, and thus the ultrasound probe/device is held by a hand of an operator in accordance with a current/contemporaneous ultrasound pose (i.e. pose associated with acquiring the current ultrasound image (110)); paragraph [0153], referring to the instructions being computed based on the current/contemporaneous position of the ultrasound device with respect to the subject’s body; Figure 1); 
processing the image with an estimator (i.e. computing device which analyzes the captured ultrasound image using image processing technology) comprising a neural network, the estimator producing a deviation (i.e. instructions of “MOVE UP”, “MOVE LEFT”, “MOVE RIGHT”, “ROTATE CLOCKWISE”, “ROTATE COUNTER-CLOCKWISE” or “MOVE DOWN”  or “MOVE RIGHT 5 CENTIMETERS” or “TWIST CLOCKWISE”, which represents an amount/magnitude of deviation from a proper position of the ultrasound device/probe to acquire the target anatomical view, wherein an instruction to “rotate..” or “twist” would reflect a deviation of how the ultrasound probe is held in the hand of the operator) of a contemporaneous ultrasound probe pose by determining a difference between an optimal ultrasound probe pose and the contemporaneous ultrasound probe pose (paragraphs [0145]-[0153], referring to analyzing the image to determine how to move/reposition the ultrasound device to capture an ultrasound image containing the target anatomical view and further referring to training a convolutional neural network with a  set of ultrasound images labeled with either one or more instructions regarding how to move the ultrasound device to capture an ultrasound image containing the target anatomical view, and wherein the instructions can be pre-recorded and determined by comparing the current positioning of the ultrasound device relative to one or more prior positions of the ultrasound device which yielded the target ultrasound image, etc.; paragraphs [0186]-[0187], [0190], referring to the generated instructions may also include an indication of the “magnitude of the movement”, such as “MOVE RIGHT 5 CENTIMETERS”; paragraph [0195]; Figures 1-3); 
wherein the estimator is trained based upon a set of training images (i.e. “set of ultrasound images labeled with either one or more instructions regarding how to move the ultrasound device to capture an ultrasound image containing the target anatomical view…”) of one or more different target organs (i.e. “target anatomical view”), wherein the training images comprise a known probe pose deviation from the optimal probe pose (paragraphs [0145]-[0153], referring to training a convolutional neural network with a  set of ultrasound images labeled with either one or more instructions regarding how to move the ultrasound device to capture an ultrasound image containing the target anatomical view (i.e. known probe pose deviation from the optimal probe pose), and wherein the instructions can be pre-recorded and determined by comparing the current positioning of the ultrasound device relative to one or more prior positions of the ultrasound device which yielded the target ultrasound image, etc., paragraphs [0186]-[0187], paragraph [0195]);
and
presenting the produced deviation to an end user operator of the ultrasound probe (paragraphs [0145], [0151], referring to the instructions being provided to the operator by displaying the instructions using a display; paragraphs [0185]-[0187], [0195], [0230], Figures 1-3 and 8).	Further, with regards to claims 8 and 14, Rothberg et al. disclose that their system comprises a computer (104) with memory (“storage elements”) and at least one processor (“one or more processing elements (such as a processor)”); a display (106) coupled to the computer; beamformer circuitry (paragraph [0181], referring to receiving ultrasound data which is used to generate an ultrasound image (110), which inherently requires beamformer circuitry) coupled to the computer and the display; an ultrasound probe (102) comprising a transducer connected to the beamformer circuitry; and a navigation assistance module (paragraphs [0144]-[0152], referring to the image processing techniques, etc., which are employed to process the image) executing the memory of the computer, the module comprising program code enabled upon execution by the processor of the computer to acquire the image by the ultrasound probe of a target organ of a body, to process with the estimator the acquired image, etc. (paragraphs [0144]-[0152], [0181], [0184]; Figure 1). 
With regards to claim 2, 9 and 15, Rothberg et al. disclose that the neural network comprises the convolutional neural network (paragraphs [0149]-[0150], referring to the convolutional neural network).
With regards to claim 4, 11 and 17, Rothberg et al. disclose that the magnitude of the produced deviation is presented visually in a display of a computer system coupled to the probe (paragraph [0147]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. as applied to claims 1, 8 and 14 above, and further in view of Pelissier et al. (US Pub No. 2017/0105701).
With regards to claims 3, 10 and 16, as discussed above, Rothberg et al. meet the limitations of claims 1, 8 and 14.  However, though Rothberg et al. disclose that the deviation is represented by instructions of “MOVE UP”, “MOVE LEFT”, “MOVE RIGHT”, “ROTATE CLOCKWISE”, “ROTATE COUNTER-CLOCKWISE” or “MOVE DOWN”  or “MOVE RIGHT 5 CENTIMETERS” or “TWIST CLOCKWISE”, which represents an amount/magnitude of deviation from a proper position (i.e. optimal ultrasound probe pose) of the ultrasound device/probe to acquire the target anatomical view, wherein an instruction to “rotate..” or “twist” would reflect a deviation of how much the current ultrasound probe deviates from the optimal ultrasound probe pose and further that the training images are obtained using a probe (paragraphs [0145]-[0153], [0186]-[0187], [0195]; see Figure 1), Rothberg et al. do not specifically disclose that the probe comprises an inertial measurement unit that is utilized to tune the deviation from the optimal probe pose, the inertial measurement unit comprising at least one of an accelerometer, a gyroscope, or a magnetometer.  
Pelissier et al. disclose an apparatus and method for providing remote expert feedback to an operator of an ultrasound imaging machine and helps improve an operator’s scanning technique, wherein the position of the probe is measured by a position sensor and recorded (Abstract; paragraph [0138]).  The recorded position information may be compared to current information on the position of the probe (103), and the result of the comparison could be used to provide additional feedback to help the local user align probe (103) with the desired position (paragraph [0138], note that the additional feedback leads to an adjustment/tuning of how the probe should be moved to a desired postion/orientation (i.e. deviation is tuned/adjusted)).  The position sensor/sensing unit (900) may comprise one or more sensors integrated into the probe, such as one or more accelerometers, gyroscopes, or the like (paragraph [0147], referring to accelerometers,/gyroscopes, which are inertial measurement units).  The sensing unit (900) is configured to provide device position information that indicates the position and orientation of the probe (103), which may be applied for monitoring whether or not a user is positioning the probe as suggested in a message received from a remote interface (paragraphs [0108]-[0111], [0148]-[0152]; Figure 8).  If the monitored motion does not correspond to the message (i.e. message of how to move the ultrasound probe to a desired position (i.e. deviation), such as “tilt forward’, ‘scan right’, etc.), then a warning signal may be provided to the user and more specific suggestions (e.g, tilt by about 12 degrees, slide right by 1.3 cm, which represent an adjusted/tuned “deviation”) can be provided because the apparatus can provide feedback to the user regarding when the specific movement has been achieved based on the device position information from the sensing unit (paragraphs [0112]-[0113], [0152]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the probe of Rothberg et al. comprise an inertial measurement unit which can be utilized to tune the deviation from the optimal probe pose produced by the estimator of Rothberg et al., the inertial measurement unit comprising at least one of an accelerometer, a gyroscope, or a magnetometer, as taught by Pelissier et al., in order to improve an operator’s scanning technique (Abstract).  

Claims 5-7, 12-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. as applied to claims 1, 8 and 14 above, and further in view of Pagoulatos et al. (US Pub No. 2017/0262982)..
With regards to claims 5-7, 12-13 and 18-20 as discussed above, Rothberg et al. meet the limitations of claims 1, 8 and 14.  Further, though Rothberg et al. disclose that the produced deviation is presented audibly through a tone/sound and/or is presented haptically through vibrations (paragraphs [0230], [0310]), Rothberg et al. do not specifically disclose that the produced deviation is presented audibly through a varying of a tone based upon a proximity of the probe to the optimal pose or by varying a frequency of repeatedly audibly presented short-duration sound based upon a proximity of the probe to the optimal pose, or is presented haptically through a varying of vibrations of the probe based upon a proximity of the probe to the optimal pose. 
Pagoulatos et al. disclose an ultrasound image recognition module (120) that is implemented using a neural network (300), wherein the ultrasound image recognition module may be trained to determine whether a received ultrasound image represents one or more clinically standard or desirable views and, based on its recognition of whether the images are approaching or moving away from a clinically desirable view of the organ, the system may be configured to provide feedback to the user to assist the user in capturing the desired view of the organ, for examply, by indicating a direction in which the user may wish to move the probe (paragraphs [0048]-[0049]; Figure 3).  The magnitude of the produced deviation from the desirable views can be presented audibly through a varying of a tone based upon a proximity of the probe to the optimal pose (paragraphs [0055], [0058], [0060], referring to an audible tone having an increasing (or decreasing) frequency as the received ultrasound images are approaching (or moving away from) the clinicaly desired views).  Pagoulatos et al. further disclose that the magnitude of the produced deviation can be presented audibly by varying a frequency of repeatedly audibly presented short-duration sound based upon a proximity of the probe to the optimal pose (paragraphs [0055], [0058], [0060], referring to the feeback being an audible tone or “beep”, wherein a “beep” would correspond to a short-duration sound) or presented haptically through a varying of vibrations of the probe based upon a proximity of the probe to the optimal pose (paragraphs [0055], [0058], [0060], referring to the haptic feedback element, wherein a series of vibrational pulses having an increasing (or decreasing) intensity as the received ultrasound images are approaching (or moving away from) the clinically desired view).  The feedback signals (i.e. audible tone, sounds, vibrations) provides an indication that the received ultrasound images are sequentially approaching or moving away from the clinically desirable view of the organ (paragraph [0060]).  Their system allows for reducing the overall cost of ultrasound imaging and increases the availability of ultrasound imaging to patients (Abstract; paragraphs [0005).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the produced deviation of Rothberg et al. be presented audibly through a varying of a tone based upon a proximity of the probe to the optimal pose or by varying a frequency of repeatedly audibly presented short-duration sound based upon a proximity of the probe to the optimal pose, or is presented haptically through a varying of vibrations of the probe based upon a proximity of the probe to the optimal pose, as taught by Pagoulatos et al., in order to provide an indication that the received ultrasound images are sequentially approaching or moving away from the clinically desirable view of the organ (paragraph [0060]).

Response to Arguments
Applicant's arguments filed 10/17/22 have been fully considered but they are not persuasive. 
Applicant asserts that the previously cited references do not train the estimator based on known probe pose deviation.  
Examiner respectfully disagrees and refers Applicant to the above rejection which details how Rothberg does indeed teach this limitation.  
The claims remain rejected under the previously cited prior art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793